DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-8,12,14-16,19 is/are rejected under 35 U.S.C. 102(a)(1) as being fully met by Cereghetti et al (USPGP 20160229667).
Regarding Claim 1, Cereghetti discloses an arrangement for condition monitoring of a hoisting rope of a hoisting apparatus, the hoisting rope comprising a non-conductive coating (case), and a plurality of adjacent conductive load bearing members 2,3,8,9 for bearing the load exerted on the hoisting rope in a longitudinal direction thereof embedded in the coating (case) and extending parallel to each other and to the longitudinal direction of the hoisting rope, the coating forming the surface of the hoisting rope, and extending between adjacent load bearing members 2,3,8,9 thereby isolating the adjacent load bearing members from each other, said arrangement comprising:
a control system 1,4, said control system comprising an analyzer unit 4 for generating and inserting propagating electromagnetic wave signals 102 to an at least one parallel conductor transmission line  
wherein said conductive load bearing members 2,3,8,9 are made of composite material comprising electrically conducting reinforcing fibers in polymer matrix (para. 0056), and 
wherein, upon detecting of a reflected electromagnetic wave signal having defect indicating peaks, the analyzer unit provides one or more parameters for the determination that the condition of the hoisting rope has a fault and for the determination of the types of the defects and condition of the hoisting rope (para. 0055).
Regarding Claim 3, Cereghetti discloses the analyzer unit 1,4 provides one or more parameters (feedback pulse) for determining the condition of the hoisting rope. 
Regarding Claim 4, Cereghetti discloses the analyzer unit is a signal generator/analyzer unit (paras. 0047-0051).
Regarding Claim 5, Cereghetti discloses a condition monitoring unit 4,7 for monitoring one or more parameters provided by the analyzer unit so as to determine the condition of the hoisting rope (para. 0051).
Regarding Claim 6, Cereghetti discloses connections interfaces 5,6 for coupling the analyzer unit 4 to the conductive load bearing members 2,3,8,9 at a first end of the hoisting rope (Figs. 1,2).
Regarding Claims 7,8 Cereghetti discloses one or more conductors 2,3,8,9, all of the same steel cord/polyurethane material extending unbroken throughout the length of the hoisting rope.
Regarding Claim 12, Cereghetti discloses the analyzer unit 1,4  provides information about the location of damage 101 (para. 0055).
Regarding Claim 14, Cereghetti discloses the hoisting rope (1), (22) is larger in a width direction than a thickness direction (belt-shaped, para. 0056).

Regarding Claim 16, Cereghetti discloses the analyzer unit 1,4 carries out multiple measurements by changing signal form, signal amplitude and/or signal frequency (Fig. 3).
Regarding Claim 19, Cereghetti discloses generating and inserting a propagating electromagnetic wave signal (pulse) to an at least one parallel conductor transmission line formed by said conductive load bearing members 2,3,8,9; 
detecting a reflected electromagnetic wave signal (Fig. 3) from said an at least one parallel conductor transmission line formed by said conductive load bearing members 2,3,8,9,
analyzing said detected electromagnetic wave signal (para. 0051), and
upon detecting of a reflected electromagnetic wave signal having defect indicating peaks providing one or more parameters for the determination that the condition of the hoisting rope has a fault and for the determination of the types of the defects and condition of the hoisting rope (Fig. 3).  


Allowable Subject Matter
Claims 2,9,10,11,13,17,18,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references recited show related teachings in the art.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY . DONELS
Examiner
Art Unit 2837



/JEFFREY DONELS/Primary Examiner, Art Unit 2837